Title: To George Washington from William Shepard, 4 March 1781
From: Shepard, William
To: Washington, George


                  
                     Sir
                     Springfield March 4th 1781
                  
                  Your Excellencies favor of the 22d Uuto came safe to Hand, Rd on the 1st Instant; duly observed the contence, immediately sent off an express to Majr Ashley, who has charge of the Recruits at Great Barrington, to get them in redyness to March, and with orders to him to take command of the whole those Rendezvousing at Great Barrington with those I shall send from this Post under the Comd of an officer who will join him at G. Barrington and for Majr Ashley to March them to West Point without loss of Time with a descriptive List with them.
                  I shall enclose to your Excellency a Return of the Number of Men sent on, but am much concernd that the Returns are so small, can account for it only in this way, that the Towns who are exerting themselves to compleat their Quota of Men retain those engaged to influance those wanting and send them on together—am assured many Towns have got the most of their Men in the prospect in future are more promising.
                  But am exceeding sorry to inform your Excellency that I have been much mortifyed to see so many  to impeed the Recruiting; and many of the recruits at present sent on are by no meens adequate to the Service.  out of Forty I have Received, Seven have Deserted, and Two others found to be old soldiers who had inlisted for the War, and had deserted those I shall send on confind with their crimes.
                  no Clothing have been provided by the State as yet, part of the Recruits I have sent on to Camp are badly cloth’d; have Armd the few sent from here.
                  I shall write to the Several superintendance to forward the Recruits immediately as I am informd many of the Towns have compleeted their Quota—and shall send them on to Camp with all possible dispatch unless I shall receive counter orders. 
                  It is impossible to ascertain the Number that may soon be expected.  I am with every sentiment of esteem your Excellencies obediante Humbe Servt 
                  
                     Wm Shepard
                  
                  
                     The Number of Recruits Sent on to West Point With a Descreptive List
                      from Springfield 23from G. Barrington40Deserters under Confinementwith their crimes   568
                     
                  
                  
                     Wm Shepard Colo.
                     Commanding at Springfield
                     
                  
               